Order entered March 5, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00982-CV

                  JOHNNY AGUINAGA, ET AL., Appellants

                                         V.

       JAT PROJECTS HOLDINGS TEXAS, LLC, ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10069

                                      ORDER

      Before the Court is appellees’ March 1, 2021 unopposed motion for an

extension of time to file their brief on the merits. The reporter’s record, though

requested, has not been filed. Despite this fact, appellants have filed their brief on

the merits. By letter dated March 3, 2021, the court reporter informed the Court

that appellants have not paid the fee for preparing the reporter’s record.

Accordingly, we ORDER appellants to file, by March 15, 2021, either proof of
payment for the reporter’s record or written verification that they no longer want

the reporter’s record.

       We DENY appellee’s extension motion as premature. Should appellants

provide proof of payment, the Court will set a deadline for the reporter’s record

and for appellants to file an amended brief. Should appellants provide written

verification that they no longer want the reporter’s record, the Court will set a new

deadline for appellees’ brief.

       We DIRECT the Clerk of this Court to send a copy of this order to Vielica

Dobbins, Official Court Reporter for the 193rd Judicial District Court, and all

parties.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE